                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

JODY ALAN HOWLAND,

                      Petitioner,                   Case No. 1:19-cv-143
v.                                                  Honorable Robert J. Jonker
MATT MACAULEY,

                      Respondent.
____________________________/

                                           ORDER

              This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

By order entered September 30, 2019, (ECF No. 15), the Court permitted Petitioner to file an

amended petition and directed Respondent to address in his answer to the amended petition

whether the amended petition relates back to Petitioner’s initial filing. Respondent’s answer to

the petition was due on October 26, 2019. Respondent did not file an answer by that date. To

permit Respondent time to address the relation back issue, the Court will extend Respondent’s

time to answer until 28 days after the date of this order. Petitioner may submit a reply to

Respondent’s answer within 42 days after the answer is filed.

              IT IS SO ORDERED.


Dated: November 8, 2019                             /s/ Ray Kent
                                                    United States Magistrate Judge
